DETAILED ACTION
This Action is responsive to the Amendment filed on 07/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claim 2, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2008/0149959), in view of Fan (US 2009/0066218), in view of Eom (2021/0262621), in view of Kim (US 2015/0221830).

Regarding claim 1, Nakamura (see, e.g., FIG. 2) discloses an LED packaging structure with high side brightness, comprising: 
a positive electrode bracket 208 (e.g., left side) (Para 0079);
a negative electrode bracket 208 (e.g., right side), spaced apart from the positive electrode bracket 208 (e.g., left side), and top ends of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) are both planar structures (Para 0079);
an LED chip LED, flip-chip mounted on the top ends of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) without any structure blocking light emission paths of the LED chip in any directions, (Para 0079);
a cylindrical packaging colloid 210 packaged on the periphery of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) and the LED chip LED (Para 0079), the part of each of the positive electrode bracket 208 (e.g., left side) and negative electrode bracket 208 (e.g., right side) extend from a bottom of the cylindrical packaging colloid 210, and a positive electrode of the LED chip LED is electrically connected to the positive electrode bracket 208 (e.g., left side) and a negative electrode of the LED chip LED is electrically connected to the negative electrode bracket 208 (e.g., right side) (Para 0079),
Although Nakamura shows substantial features of the claimed invention, Nakamura fails to expressly teach that the positive electrode bracket and the negative electrode bracket are both planar structures aligned with each other and in a same plane an end of the cylindrical packaging colloid away from the positive electrode bracket and the negative electrode bracket is provided with a reflective bowl with a concave structure, the reflective bowl is directly opposite to the LED chip, and the reflective bowl is used to reflect part of light of the LED chip to emit out from sides of the LED packaging structure, a distance D between the reflective bowl and the LED chip is 1-8 mm, the reflective bowl is a conical concave structure, and a relationship between a vertex angle ϴ of the conical structure and the distance D is ϴ = -7.728ln(D) + 110.67. 
Nakamura does, however, teach that the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) are both planar structures. Kim (see, e.g., FIG. 2), on the other hand, that the positive electrode bracket e.g., 210 and the negative electrode bracket e.g., 220 are both planar structures aligned with each other and in a same plane (Para 0049). However, differences in alignment on a same plane will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such alignment on the same plane is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the alignment on the same plane, it would have been obvious to one of ordinary skill in the art to use or modify the first and second electrode brackets of Nakamura to be both planar structures being aligned with each other and in a same plane as in Kim through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed aligned with each other and in a same plane or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Fan (see, e.g., FIG. 2), on the other hand, teaches that an end of the cylindrical packaging colloid 1 away from the positive electrode bracket 2 (e.g., left side) and the negative electrode bracket 2 (e.g., right side) is provided with a reflective bowl 11 with a concave structure, the reflective bowl 11 is directly opposite to the LED chip 4, and the reflective bowl 11 is used to reflect part of light of the LED chip 4 to emit out from sides of the LED packaging structure, the reflective bowl 11 is a conical concave structure for the purpose of providing directivity to the emission light emitted by the LED (Para 0038, Para 0045, Para 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective bowl of Fan in the cylindrical packaging colloid of Nakamura for the purpose of providing directivity to the emission light emitted by the LED (Para 0048).
Although Nakamura/Fan show substantial features of the claimed invention, Nakamura/Fan fail to expressly teach that a distance D between the reflective bowl and the LED chip is 1-8 mm and a relationship between the cone angle ϴ and the distance D is ϴ = -7.728ln(D) + 110.67. 
Eom (see, e.g., FIG. 3, FIG. 9) teaches that a distance D d1 (e.g., 1.5 mm) between the reflective bowl 61 and the LED chip 21 is 1-8 mm and a relationship between the cone angle ϴ (i.e., inner angle of the vertex r2) and the distance D d1 is ϴ = -7.728ln(D) + 110.67 (e.g., ϴ = -7.728 ln (1.5) + 110.67 = 107.54) for the purpose of increasing the amount of light extracted through the side surface connected to the vertex in the lateral direction (Para 0039, Para 0057, Para 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the distance D as being 1-8 mm and the relationship between a vertex angle ϴ of the conical concave structure and the distance D as being ϴ = -7.728ln(D) + 110.67 of Eom as the distance D and the cone angle ϴ in the cylindrical packaging colloid of Nakamura for the purpose of increasing the amount of light extracted through the side surface connected to the vertex in the lateral direction (Para 0058).

Regarding claim 2, Nakamura (see, e.g., FIG. 2) teaches that the positive electrode of the LED chip LED is electrically connected to the positive electrode bracket 208 (e.g., left side), the negative electrode of the LED chip LED is electrically connected to the negative electrode bracket 208 (e.g., right side) (Para 0079).
It is noted that Nakamura/Fan/Eom show all aspects of the LED packaging structure with high side brightness according to the claimed invention and that the method steps of the positive electrode is connected to the positive electrode bracket by welding and the negative electrode is connected to the negative electrode bracket by welding are intermediate method steps, and the claim is directed to the product per se, no matter how actually made.

Regarding claim 3, Nakamura (see, e.g., FIG. 2) teaches that a part of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) near the LED chip LED is provided with a heat dissipation portion e.g., horizontal extending portions of 208 extending outside.

Regarding claim 8, Nakamura (see, e.g., FIG. 2) discloses a decorative lighting, comprising an LED packaging structure, wherein the LED packaging structure with high side brightness comprises: 
a positive electrode bracket 208 (e.g., left side) (Para 0079);
a negative electrode bracket 208 (e.g., right side), spaced apart from the positive electrode bracket 208 (e.g., left side), and top ends of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) are both planar structures (Para 0079);
an LED chip LED, flip-chip mounted on the top ends of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) without any structure blocking light emission paths of the LED chip in any side positions (Para 0079);
a cylindrical packaging colloid 210 is packaged on the periphery of the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) and the LED chip LED (Para 0079), the part of each of the positive electrode bracket 208 (e.g., left side) and negative electrode bracket 208 (e.g., right side) extend from a bottom of the cylindrical packaging colloid 210, and a positive electrode of the LED chip LED is electrically connected to the positive electrode bracket 208 (e.g., left side) and a negative electrode of the LED chip LED is electrically connected to the negative electrode bracket 208 (e.g., right side) (Para 0079),
Although Nakamura shows substantial features of the claimed invention, Nakamura fails to expressly teach that the positive electrode bracket and the negative electrode bracket are both aligned with each other and in a same plane; and an end of the cylindrical packaging colloid away from the positive electrode bracket and the negative electrode bracket is provided with a reflective bowl with a concave structure, the reflective bowl is directly opposite to the LED chip, and the reflective bowl is used to reflect part of light of the LED chip to emit out from sides of the LED packaging structure, a distance D between the reflective bowl and the LED chip is 1-8 mm, the reflective bowl is a conical concave structure, and a relationship between a vertex angle ϴ of the conical structure and the distance D is ϴ = -7.728ln(D) + 110.67. 
Nakamura does, however, teach that the positive electrode bracket 208 (e.g., left side) and the negative electrode bracket 208 (e.g., right side) are both planar structures. Kim (see, e.g., FIG. 2), on the other hand, that the positive electrode bracket e.g., 210 and the negative electrode bracket e.g., 220 are both planar structures aligned with each other and in a same plane (Para 0049). However, differences in alignment on a same plane will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such alignment on the same plane is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the alignment on the same plane, it would have been obvious to one of ordinary skill in the art to use or modify the first and second electrode brackets of Nakamura to be both planar structures being aligned with each other and in a same plane as in Kim through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed aligned with each other and in a same plane or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Fan (see, e.g., FIG. 2), on the other hand, teaches that an end of the cylindrical packaging colloid 1 away from the positive electrode bracket 2 (e.g., left side) and the negative electrode bracket 2 (e.g., right side) is provided with a reflective bowl 11 with a concave structure, the reflective bowl 11 is directly opposite to the LED chip 4, and the reflective bowl 11 is used to reflect part of light of the LED chip 4 to emit out from sides of the LED packaging structure, the reflective bowl 11 is a conical concave structure for the purpose of providing directivity to the emission light emitted by the LED (Para 0038, Para 0045, Para 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflective bowl of Fan in the cylindrical packaging colloid of Nakamura for the purpose of providing directivity to the emission light emitted by the LED (Para 0048).
Although Nakamura/Fan show substantial features of the claimed invention, Nakamura/Fan fail to expressly teach that a distance D between the reflective bowl and the LED chip is 1-8 mm and a relationship between a vertex angle angle ϴ of the conical structure and the distance D is ϴ = -7.728ln(D) + 110.67. 
Eom (see, e.g., FIG. 3, FIG. 9) teaches that a distance D d1 (e.g., 1.5 mm) between the reflective bowl 61 and the LED chip 21 is 1-8 mm and a relationship between a vertex angle ϴ (i.e., inner angle of the vertex r2) of the conical structure and the distance D d1 is ϴ = -7.728ln(D) + 110.67 (e.g., ϴ = -7.728 ln (1.5) + 110.67 = 107.54) for the purpose of increasing the amount of light extracted through the side surface connected to the vertex in the lateral direction (Para 0039, Para 0057, Para 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the distance D as being 1-8 mm and the relationship between a vertex angle ϴ of the conical concave structure and the distance D as being ϴ = -7.728ln(D) + 110.67 of Eom as the distance D and the cone angle ϴ in the cylindrical packaging colloid of Nakamura for the purpose of increasing the amount of light extracted through the side surface connected to the vertex in the lateral direction (Para 0058).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817